            Case 1:17-cv-10789-JGD Document 95 Filed 08/16/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


  AMANDA JOHNSON                               )
                                               )
          Plaintiff                            )
                                               )
              v.                               )       Case No. 1:17-cv-10789-JGD
                                               )
  CENTRAL INTELLIGENCE AGENCY                  )
                                               )
          Defendant.                           )
                                               )


            JOINT MOTION TO SUSPEND BRIEFING AND ADOPT SCHEDULE
                          FOR FURTHER PROCEEDINGS

       Plaintiff, Dr. Amanda Johnson, and Defendant, the Central Intelligence Agency (“Agency”),

request that the Court suspend the remainder of its January 23, 2020, Briefing Order (ECF No. 75)

since extended in part due to the COVID-19 pandemic (ECF Nos. 78, 80, 82, 84, 91, 93). The

parties have engaged in settlement negotiations over the past few weeks and have exchanged

multiple proposals for settlement. The proposals have been technical and both parties have invested

thought and energy in them. The parties appear to agree with respect to identifying the outstanding

issues and agree that settlement discussions have been conducted in earnest and may be successful

in whole or in part.

       Accordingly, the parties request that the Court suspend the present briefing schedule and

order as follows:

       1. No later than September 18, 2020, the parties shall file a Joint Status Report that

           apprises this Court of whether further issues remain outstanding in the matter, and if

           the parties wish to proceed briefing on and of the points raised in their cross-motions

           for Summary Judgment (ECF Nos. 85, 87).

       2. That the oral argument scheduled for September 4, 2020, is delayed until such time as

                                                   1
           Case 1:17-cv-10789-JGD Document 95 Filed 08/16/20 Page 2 of 3



           the parties conclude that they are unable to reach a resolution of one or more of the

           remaining issues and the parties’ remaining briefing has been conducted.



       The parties request that the Court adopt the schedule set forth above.



Respectfully submitted,



AMANDA JOHNSON,                                             CENTRAL INTELLIGENCE AGENCY,

By her attorney,                                            By its attorney,

  /s/ Andrew F. Sellars                                     ANDREW E. LELLING
ANDREW F. SELLARS (BBO No. 682690)                          United States Attorney
BU/MIT Technology Law Clinic
Boston University School of Law                             By: /s/ Anita Johnson            _
765 Commonwealth Avenue                                     ANITA JOHNSON (BBO No. 565540)
Boston, MA 02215                                            Assistant United States Attorney
Tel: (617) 358-7377                                         United States Attorney’s Office
Fax: (617) 353-6944                                         John Joseph Moakley U.S. Courthouse
sellars@bu.edu                                              One Courthouse Way - Suite 9200
                                                            Boston, MA 02210
                                                            (617) 748-3266
                                                            Anita.Johnson@usdoj.gov




  Dated: August 16, 2020




                                                  2
         Case 1:17-cv-10789-JGD Document 95 Filed 08/16/20 Page 3 of 3



                                      Certificate of Service

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing, on August 16, 2020.

                                                                             /s/ Andrew F. Sellars
